DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/IS2017/050009 filed on June 19, 2017.  Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Iceland on June 20, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.

Response to Amendment


Response to Arguments
Due to Applicant’s amendment to claim 8, the previous rejection under 35 USC 112 (b) is hereby withdrawn.
Applicant’s arguments and declaration under 37 CFR 1.132 filed on August 3, 2021 have been fully considered and are found persuasive in overcoming the rejections of record.  Specifically, with respect to the rejection under 35 USC 103, Applicant persuasively argues that Gizurarson et al. provides formulations for delivering therapeutic agents through mucosal membranes that would produce therapeutic plasma concentrations of the therapeutic agent similar to intravenous administration.  However, Scholz et al. teaches formulations comprising antimicrobial lipids suitable for topical administration which remain at the site of application for prolonged periods of time to provide antimicrobial activity (see pages 7-8 of Applicant’s reply).  Thus Applicant argues that a skilled artisan would not have been motivated to formulate the anti-microbiologically active lipids of Scholz according to the teachings of Gizurarson because increasing the speed of penetration into the skin for transdermal administration would be contrary to the teachings of Scholz which teach topical administration for long term exposure at the site of application (see page 8 of Applicant’s reply).  In addition, the declaration under 37 CFR 1.132 filed on August 3, 2021 states that the object of Gizurarson et al. it was to develop compositions that would be deliverable through 
The previous double patenting rejection is hereby withdrawn as Copending ‘748 does not claim including one or more polyoxyethylene-glyceride.  Although claim 9 of copending ‘748 claims that additional components including surfactants and absorption promoters can be added to the formulation, no teaching or suggestion exists in the prior art to add polyoxyethylene-glyceride to the antimicrobial lipid formulation.  Moreover, in the declaration under 37 CFR 1.132 filed on August 3, 2021, Applicant states that the combination of both methoxypolyethylene glycol and polyoxyethylene-glyceride are required to stabilize and maintain antimicrobial lipids in solution over a wide temperature range (see page 2-3 of the declaration).  Thus Applicant demonstrates criticality for the use of both methoxypolyethylene glycol and polyoxyethylene-glyceride which is not appreciated in the prior art cited.
Thus claims 1-11 and 13-18 are free of the art and allowable for the reasons detailed below.
Election/Restrictions
Claims 1-11 and 13-18 are allowable. The restriction requirement between Group I drawn to a pharmaceutical formulation and Group II drawn to a method of increasing thermostability of an antimicrobiological lipid formulation, as set forth in the Office action mailed on December 27, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim with not be rejoined.  See MPEP § 821.04.
Claim 12, directed to a method of increasing the thermostability of an antimicrobiological lipid formulation comprising mixing the antimicrobiological lipid with one or more polyoxyethylene-glyceride and optionally one or more pharmaceutically acceptable excipients remains withdrawn from further consideration because it does not require all the limitations of the allowable product claim as required.
Thus this application is in condition for allowance except for the presence of claim 12 non-elected without traverse.  Accordingly, claim 12 been cancelled.

EXAMINER'S AMENDMENT


The application has been amended as follows: 
Cancel claim 12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 and 13-18 of the instant application claim a pharmaceutical formulation for antimicrobial treatment through application to skin or mucosa, comprising an anti-microbiologically active lipid selected from glycerol monocaprate, glycerol monocaprylate,-glycerol monolaurate, propylene glycol monocaprate, propylene glycol monocaprylate, propylene glycol monolaurate, glycerol dicaprin, glycerol dicaprylate, glycerol dilaurate, glycerol tricaprin, glycerol tricaprylate, glycerol trilaurate, octylglycerol, monomyristin, monopalmitolein, monoolein, propylene glycol monocaprylate, propylene glycol monolaurate, and any combination thereof, in a concentration in the range from about 0.01 to about 5 wt.%; one or more methoxypolyethylene glycol represented by formula I, in an amount in the range from about 0.1 to about 60 wt.%; and one or more polyoxyethylene-glyceride of formula (II) in an amount in the range from about 0.1 to about 60%.

Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol such as methoxy-polyethylene glycol for administration of the therapeutic agent to the mammal, for example to the nasal membrane for intranasal administration (abstract).  
Gizurarson et al. teaches a liquid pharmaceutical composition comprising a therapeutic agent and an alkoxy-polyethylene glycol represented by Formula I:
R-O-(CH2CH2O)n-H, wherein, R is methyl, ethyl, n-propyl, isopropyl, or cyclopropyl; and n, which is the average number of oxyethylene repeating units, is a number in the range of from about 1 to about 25 [0018]-[0020].  Gizurarson et al. teaches the alkoxy-polyethylene glycol can comprise from about 0.1% (v/v) to about 80% (v/v), or from about 0.5% (v/v) to about 70% (v/v), of the composition [0036].  The therapeutic agent can comprise from about 0.001% (w/v) to about 20% (w/v) of the composition or from about 0.1% (w/v) to about 10% (w/v) of the composition [0036].
	Gizurarson et al. teaches the alkoxy-polyethylene glycol is methoxy-polyethylene glycol 350 (mPEG 350) or is methoxy-polyethylene glycol 550 (mPEG 550) or is methoxy-polyethylene glycol 750 (mPEG 750) [0045].  
Gizurarson et al. further teaches that exemplary absorption promoters include pegylated caprylic-/capric glycerides and derivatives thereof, such as, Softigen and Labrasol [0061]. Exemplary alcohols include, for example, ethanol and isopropyl alcohol [0061].  

Scholz et al. teaches antimicrobial compositions, especially those useful when applied topically, particularly to mucosal tissues (i.e., mucous membranes), including a fatty acid ester, fatty ether, or alkoxide derivative thereof (abstract).  Scholz et al. teaches that the compositions provide effective topical antimicrobial activity and are accordingly useful in the treatment and/or prevention of conditions that are caused, or aggravated by, microorganisms (including viruses) (abstract).  Scholz et al. teaches an antimicrobial composition that includes: an effective amount of an antimicrobial lipid component that includes a (C8-C12)saturated fatty acid ester of a polyhydric alcohol, a (C12-C22)unsaturated fatty acid ester of a polyhydric alcohol, a (C8-C12)saturated fatty ether of a polyhydric alcohol, a (C12-C22)unsaturated fatty ether of a polyhydric alcohol, an alkoxylated derivative thereof, or combinations thereof, wherein the alkoxylated derivative has less than 5 moles of alkoxide per mole of polyhydric alcohol; with the proviso that for polyhydric alcohols other than sucrose, the esters include monoesters and the ethers include monoethers, and for sucrose the esters include monoesters, diesters, or combinations thereof, and the ethers include monoethers, diethers, or combinations thereof [0014].  Preferably, the antimicrobial lipid component includes 
Scholz et al. teaches that the compositions are useful for decolonizing at least a portion of the nasal cavities, anterior nares, and/or nasopharynx of a subject of microorganisms by contacting the nasal cavities, anterior nares, and/or nasopharynx with an antimicrobial composition in an amount effective to kill one or more microorganisms [0026].  Scholz et al. further teaches treating chronic sinusitis by contacting at least a portion of the respiratory system (particularly the upper respiratory system including the nasal cavities, anterior nares, and/or nasopharynx) with an antimicrobial composition [0028].
Thus Scholz et al. teaches that antimicrobial lipids including glycerol monocaprate are suitable active ingredients for topical administration to mucosal membranes.
However, Scholz et al. does not teach combining the antimicrobial lipids with one or more methoxypolyethylene glycol represented by formula I and one or more polyoxyethylene-glyceride having the formula (II).
Moreover, as detailed above, Applicant persuasively argues that Gizurarson et al. provides formulations for delivering therapeutic agents through mucosal membranes that would produce therapeutic plasma concentrations of the therapeutic agent similar to intravenous administration.  However, Scholz et al. teaches formulations comprising antimicrobial lipids suitable for topical administration which remain at the site of application for prolonged periods of time to provide antimicrobial activity (see pages 7-8 
Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1-11 and 13-18 are allowed.  Claims 12 is canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627

KRM




    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale